DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Seong Jin (KR 20000026006)
**Citations/page numbers for Kim Seong Jin refer to the translated document
	Regarding claim 1, a liquid discharge head (ink jet printer head; Page 1; Paragraph 2) comprising a nozzle plate (nozzle plate; page 6)
A nozzle (2) on a liquid discharge face of the nozzle plate; (Figures 4, 5i)
A through hole communicating with the nozzle (2) and penetrating the nozzle plate (Figure 5i; the hole connecting the chamber 1 to the nozzle 2)
	The nozzle plate including a substrate including: a first silicon layer (13) on a side of the liquid discharge face; a second silicon layer (11)
	A first silicon oxide film layer (12) between the first silicon layer and the second silicon layer (Figure 5i; Page 6)
	A second silicon oxide film layer (10d, 10e) on a surface of the second silicon layer different from a surface of the second silicon layer in contact with the first silicon oxide film layer (Figure 5i; Pages 7-8)
	An individual liquid chamber (1) communicating with the nozzle via the through hole (Figure 5i)
	An actuator (7; Figure 4) configured to pressurize a liquid in the individual liquid chamber to discharge the liquid from the nozzle (Page 6)
	Wherein a thickness of the first silicon layer (13) is smaller than a thickness of the second silicon layer (11) (Figure 5i)
Wherein a portion of the through hole penetrating the first silicon layer has a smaller diameter than a portion of the through hole penetrating the second silicon layer (Figure 5i; the portion of the hole closer to the nozzle is narrower than the portion of the hole close to the liquid chamber)
	Regarding claim 2, wherein the second silicon oxide film layer (10d) is on a surface of the second silicon layer opposite to the surface of the second silicon layer in contact with the first silicon oxide film layer (Figure 5i)
	Regarding claim 3, wherein the second silicon oxide film layer (10e) is on a surface of the second silicon layer (11) facing the through hole (Figure 5i)
	Regarding claim 4, wherein the total thickness of the first silicon layer (13) and the first silicon oxide film layer (12) is smaller than the thickness of the second silicon layer (11) (Figure 5i)
	regarding claims 6, 8-9, liquid discharge head (ink jet printer; Paragraphs 2-3; Page 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Seong Jin (KR 20000026006) in view of Reitmeier (U.S. Pub. 2010/0116423)
Regarding claim 5, Rietmeier discloses it is known in the art for a thickness of a first silicon oxide film (18) layer to be larger than a thickness of a second silicon oxide film (26) layer (Figure 5; Paragraphs 0021-0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Reitmeier, for the purpose of improving the components of the ink jet print head and their assembly to one another in order to improve or enhance print quality

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Seong Jin (KR 20000026006) in view of Yoshida (U.S. Pub. 2019/0283414)
Regarding claim 7, Yoshida discloses a carriage (403; Figure 2) integrated with the liquid discharge head (404) (Figure 2; Paragraphs 0032-0033)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yoshida into the device of Kim Seong Jin, for the purpose of supplying and discharging the print material across the substrate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 20, 2022